Citation Nr: 1700180	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) with infarction prior to April 26, 2016.

2.  Entitlement to a compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to January 1974 and from February 1974 to August 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2016, the Board remanded this case.  In a July 2016 rating decision, the RO increased the disability rating for CAD with infarction to 100 percent effective April 26, 2016, the date of a current VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 26, 2016, the Veteran's CAD with infarction did not result in any episodes of acute congestive heart failure; or a workload of greater than 3 METs but not greater than 5 METs, and his left ventricular dysfunction had an ejection fraction of over 50 percent.

2.  The Veteran's hypertension is manifest by diastolic pressure of predominantly 100 or more and systolic pressure of predominantly 160 or more, but does not result in diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  



CONCLUSIONS OF LAW

1.  Prior to April 26, 2016, the criteria for a rating in excess of 30 percent for CAD with infarction are not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7006 (2015). 

2.  The criteria for a 10 percent rating for hypertension are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran was provided VCAA notice in January 2012.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Private records dated 2010-2012 showed that the Veteran was not suffering from heart failure.  His medications were adjusted.  His hypertension was controlled on medication.  In January 2011, the Veteran was hospitalized for syncope and bradycardia.  In March 2011, the Veteran was seen on an outpatient basis by VA.  He reported occasional chest tightness and it was noted that he had recently undergone a cardiac catheterization.  It was noted that he had recently changed hypertension medication.  There was no chest pain, palpitations, irregular heartbeat, or syncope.

In April 2011, the Veteran was afforded a VA examination.  It was noted that the Veteran was on continuous medication.  The level of METS the Veteran could perform as shown by the most recent diagnostic exercise testing was greater than 5 and less than 7.  The Veteran had dyspnea and fatigue during the testing.  Echocardiogram was performed.  There was no evidence of cardiac hypertrophy or dilatation.  The left ventricular ejection fraction (LVEF) was 60 to 65 percent.  There was no impact on work.  

From April 2011 to May 2011, the Veteran was seen by a private provider.  He reported intermittent palpitations.  He denied chest pain, but stated he had a squeezing sensation that last occurred the day before.  He stated deep breathing relieved the sensation.  He reported recurrent dizziness, but described this as palpitations.  His main symptom appeared to be dizziness.  Holter monitoring only showed some episodes of sinus tachycardia and frequent premature ventricular premature atrial contractions.  Resting heart rate was 67 beats per minute and he was not on a beta blocker.  In August 2011, it was noted that the Veteran was previously admitted by VA for treatment for chest pain, but his stress test was normal.  He continued to have typical exertional angina and also chest tightness at rest.  He had mild chest tightness at rest that became exacerbated by physical exertion.  Chest discomfort was usually relieved by sublingual nitroglycerin.  It was noted that the Veteran was also on daily medication for his hypertension.  

In February 2012, the Veteran was admitted for monitoring for chest pain.  There was no ischemia, but a fixed defect was present.  

In July 2013, the Veteran submitted a diary of blood pressure readings where the systolic reading was predominantly in the low to mid 160's and the diastolic number was 101-104.  

In March 2014, the Veteran was hospitalized for atypical chest pain.  The Veteran was hospitalized again in July 2014.  In May 2015, the Veteran reported that his blood pressure readings reflected systolic readings of 160 to 172 and diastolic readings of 100 to 113.  

In April 2016, the Veteran was afforded a VA heart examination.  At that time, he reported that he has been short of breath constantly and had intermittent chest pain requiring nitroglycerine once to twice a day.  Syncope and dizziness occurred at least once a day and whenever he moved, and he also felt pressure in his chest.  He related that he had bilateral symmetrical tingling in lower extremities which was more likely than not due to his known diabetes mellitus- related neuropathy.  The Veteran also indicated that he had palpitations and irregular heartbeat.  He stated that these symptoms had been going on for the past several years.  Medications were required for control of the Veteran's heart condition.  The Veteran did not have congestive heart failure.  The Veteran had intermittent (more than 4 in the last 12 months) supraventricular tachycardia.  These episodes were monitored by Holter monitor.  The Veteran had been hospitalized twice in 2014 for symptoms.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the service-connected heart condition.  There was evidence of cardiac hypertrophy, ischemia, and cardiac dilatation as shown by EKG.  The LVEF was 55 percent.  The level of METS the Veteran could perform as shown by the most recent diagnostic exercise testing was greater than 1 and less than 3.  The Veteran had dyspnea, fatigue, angina, and dizziness.  The limitation in METs level was due to multiple medical conditions including the heart condition and it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The examiner stated that the Veteran's MET level of 1-3 due to his heart condition would more likely than not impair his ability to perform occupational activity that is in excess of light intensity sedentary physical activities such as writing, desk work and typing.  

In April 2016, the Veteran was afforded a VA hypertension examination.  It was noted that the Veteran was taking continuous medication for his hypertension.  His blood pressure reading were 167/83, 149/84, and 162/92.  The average blood pressure reading was 159/86.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the hypertension.  There was no impact on work.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

CAD with infarction

Under Diagnostic Code 7006, myocardial infarction warrants a 100 percent rating during and for three months following the myocardial infarction, documented by laboratory tests.  The criteria for a 30 percent rating requires a workload of greater than 5 METS, but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness or syncope or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  The criteria for the next higher rating, 60 percent, are more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

In this case, prior to the April 2016 examination, the Veteran did not meet the criteria for a 60 percent rating or higher.  He did not have any episodes of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs (his range was 5-7 METs).  Moreover, his left ventricular dysfunction had an ejection fraction of over 50 percent.  Thus the criteria for a higher rating were not met.  

Hypertension

Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent evaluation is warranted for diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; a 10 percent evaluation is also the minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.   Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 

As noted, the Veteran's blood pressure has been continuously controlled by medication.  Further, in this case, the Board finds probative the Veteran's blood pressure diary which showed diastolic pressure of predominantly 100 or more as well as systolic pressure of predominantly 160 or more.  It did not show diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Although the Veteran later indicated that his diastolic pressure reached 113, he did not record specific readings such that it was shown that it was predominantly 110 or more.  The VA examinations do not show that the criteria for a 10 percent rating are met, but the Board is persuaded by the records supportive of the 10 percent rating and as the most recent VA examination did in fact show two systolic readings of over 160 which tend to support the Veteran's blood pressure diary.  Accordingly, the Veteran's hypertension symptoms meet the criteria for a 10 percent rating, but no higher.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 30 percent for CAD with infarction prior to April 26, 2016, but the evidence does support a higher rating of 10 percent for hypertension.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The United States Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's representative has requested consideration of an extraschedular rating due to the Veteran's repeated hospitalizations for different manifestations including syncope and chest pain.  However, these symptoms are considered within the rating for the Veteran's CAD with infarction and are actually listed in the rating criteria.  Also, although the representative asserts that the Veteran has swelling of the feet indicative of congestive heart failure, there are multiple findings that the Veteran does not have congestive heart failure.  Moreover, although the Veteran has in fact been hospitalized, an extraschedular rating contemplates frequent hospitalizations.  The records do not show that the Veteran has been frequently hospitalized considering the period of the appeal.  In addition, with regard to industrial impairment, the VA examiners indicated that prior to April 26, 2016 most, the Veteran did not have work limitations.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Prior to April 26, 2016, a rating in excess of 30 percent for CAD with infarction is denied.

Entitlement to a 10 percent rating for hypertension is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


